Citation Nr: 1141269	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-31 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to service connection for a left middle finger disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her husband


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to February 1984, from April 2003 through July 2003, and from May 2004 through August 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).

The issues of entitlement to service connection for a bilateral eye disorder and entitlement to service connection for a right foot disorder are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left middle finger disorder is related to her active duty service.

2.  The Veteran's current low back disability is not related to her active duty service.


CONCLUSIONS OF LAW

1.  A left middle finger fracture, and residuals thereof, was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A back disability was not incurred in or aggravated by active military service, and it may not be presumed to have been incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for entitlement to service connection for a low back disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to the readjudication of the Veteran's claim, letters dated in February 2006 and October 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim, with the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  The Board finds that the notice requirements that VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the Veteran identified additional private treatment records in the form of workers' compensation records, the RO was unable to obtain those records after four attempts.  The Veteran was informed of the RO's failure to obtain those records in February 2011.  VA is required to provide the Veteran with a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In June 2010, the Veteran was provided with a VA examination which addressed the etiology of her current low back disability.  The Veteran has not indicated that she found the VA examination provided to be inadequate.  Moreover, the Board finds that the June 2010 VA examination was adequate, as it is based on a complete review of the Veteran's claims file, an interview of the Veteran, and provides sufficient explanation and rationale for the conclusion that the Veteran's low back disorder is not related to her military service.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim for entitlement to service connection for a left middle finger disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for a left middle finger disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini, 17 Vet. App. 412; VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Moreover, in the case of arthritis, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

I.  Left Middle Finger Disorder

The Veteran contends that she injured her left middle finger during service, and that she has had symptoms of a left middle finger disorder continuously since service discharge.  During her May 2011 hearing before the Board, the Veteran testified that, while she was unloading mail from a convoy, someone slammed the door of an 18-wheeler on her left middle finger.  She reported that she received treatment for this injury during service, and that she developed numbness and lack of feeling in her left middle finger at that time.  She testified that she has had numbness and lack of feeling in her left middle finger continuously since service discharge.

The Veteran's service treatment records reflect diagnoses of and treatment for a left middle finger disorder.  January 2005 treatment records reveal that the Veteran reported that she smashed her left middle finger tip between sideboards of a trailer while off-loading mail.  An emergency report notes that an x-ray revealed a distal fracture of the third finger on the left hand.  She was sent to quarters for 24 hours with limited use of her left hand.  Another January 2005 treatment record reflects that the Veteran's left middle finger was bruised and a little swollen.  There was pain with palpation.  The Veteran could bend the second knuckle, but not the first.  Another January 2005 treatment record reflects that the Veteran was provided with a splint to wear for three weeks.  Later that month, the Veteran complained that she had no feeling in the tip of her left middle finger.  Another January 2005 x-ray of the left middle finger showed a transverse fracture to the tuft of the distal phalanx with no significant deformity.  Physical examination revealed no swelling or pain to palpation, but there was loss of sensation.  The diagnosis was transverse fracture to the left third digit.  A February 2005 treatment record notes that the Veteran reported loss of sensation to the left long fingertip.  The pain resolved, but there was persistent numbness.  Physical examination revealed full range of motion, but no sensation to the tip of the left long finger.  The diagnosis was neuropraxia.  In a July 2005 health evaluation, the Veteran reported a history of fractured or broken left middle finger, and noted that it caused her to miss duty for longer than three days.  A July 2005 post-deployment health assessment notes that the Veteran had a left hand injury where she fractured the third digit above the distal interphalangeal joint with continued numbness.

In October 2008, the Veteran underwent a VA examination.  She reported that she injured her left middle finger in 2005 while unloading a truck.  She noted that a sideboard of a truck slammed on her finger.  She complained of decreased sensation in the fingertip since that time.  Physical examination of the left hand revealed that there was not impaired strength or dexterity of the hand.  There was no angulation, ankylosis, or amputation of one or more digits.  There was no thumb disorder and there was not a gap between any finger and the proximal transverse crease of the hand on maximal flexion of the finger.  The only finding was subjective reports of decreased sensation in the middle fingertip.  The diagnosis was left finger numbness.

VA treatment records from July 2009 through June 2011 note the Veteran's complaints of left hand tingling and numbness.  In July 2009, the Veteran reported that she had constant numbness and tingling in her hands.  Physical examination revealed weak grips, bilaterally, and swollen joints in the bilateral hands.  The diagnosis was arthritis with pain in the joints and swelling.  An August 2009 VA treatment record reflects that the Veteran again reported tingling and numbness in her hands.  An October 2009 VA treatment record diagnosed bilateral hand pain in the carpal tunnels.  In November 2009, the Veteran complained of bilateral numbness in her hands and discomfort in her wrists and fingers as well as locking of the thumbs.  Physical examination revealed slight discomfort in the area over the carpal tunnels, but a wrist flexion test was negative.  There was hypesthesia in the median nerve distribution, bilaterally.  Radial pulses were good, but there was slightly decreased grip strength.  There was no muscle atrophy.  The diagnosis was signs and symptoms of bilateral carpal tunnel syndrome, as well as trigger thumbs, bilaterally.  In December 2009, the Veteran again reported pain in her hands.  A February 2010 treatment record reflects a diagnosis of bilateral hand pain in the carpal tunnels, which was improving.  In November 2010, the Veteran complained of bilateral hand pain.  A January 2011 VA treatment record notes the Veteran's complaints of bilateral hand pain.  The diagnosis was bilateral hand pain in the carpal tunnels.  A March 2011 VA treatment record also notes the Veteran's complaints of bilateral hand pain.  The diagnosis was bilateral hand pain in the carpal tunnels.  A June 2011 VA treatment record also notes the Veteran's complaints of bilateral hand pain.

In June 2010, the Veteran underwent another VA examination.  She reported a date of onset in 2005.  The VA examiner noted that there was a left middle finger contusion which was treated without complications.  There was no history of hospitalization or surgery, no history of neoplasm of the hand, no overall decrease in hand strength, no decrease in hand dexterity, no other hand symptoms, and no history of flare-ups of joint symptoms.  Physical examination revealed that there was no limitation of motion and no objective evidence of pain on active range of motion or following repetitive motion.  There was no additional limitation of motion following repetitive motion.  There was no amputation of a digit or part of a digit, no ankylosis of one or more digits, and no deformity of one or more digits.  There was no decreased strength for pushing, pulling, or twisting, and no decreased dexterity for twisting, probing, writing, touching, or expression.  An x-ray was not performed.  The diagnosis was status post left finger contusion with no residuals, and no functional or anatomical impairment.  After reviewing the Veteran's claims file, the VA examiner concluded that "[t]here is no current left middle finger condition; no link is implied."

After a thorough review of the evidence of record, the Board concludes that service connection for a left middle finger disorder is warranted.  The October 2008 VA examiner diagnosed left middle finger numbness.  Thus, there is evidence of current diagnoses of left finger numbness.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In addition, the Veteran's service treatment records reveal diagnoses of and treatment for a left middle finger fracture injury during military service.  Thus, there is evidence of inservice incurrence of a left middle finger disorder.  

The Board acknowledges that the Veteran underwent a VA examination to address the etiology of her left middle finger disorder in June 2010.  However, because the VA examiner concluded that the Veteran did not have a left middle finger disorder at that time, the VA examiner did not provide an opinion as to the etiology of a left middle finger disorder.  Similarly, the October 2008 VA examiner did not provide an opinion as to the etiology of the Veteran's left middle finger disorder.  Accordingly, there is no medical evidence of record which speaks to the etiology of the Veteran's left middle finger disorder.

The Board finds that the Veteran's statements with respect to the history of her left middle finger disorder to be credible to establish continuity of symptomatology since service discharge.  Specifically, she reported that she injured her left middle finger during service and developed numbness and lack of sensation at that time.  The Veteran's service treatment records support her statements that she incurred a fracture injury to her left middle finger that resulted in a lack of feeling and numbness in her left middle finger during service and continuously since service discharge.  These statements are consistent and reflect that the Veteran has been continuously experiencing left middle finger numbness since service discharge.  

Thus, the Board accepts the Veteran's statements as competent and credible evidence that the Veteran has had left middle finger numbness and lack of sensation consistently since service discharge, and there is no evidence in the record to contradict her assertions.  See Buchanan, 451 F.3d at 1337.

Accordingly, as there is evidence of inservice incurrence of a left middle finger injury, a current diagnosis of left middle finger numbness, and continuity of symptomatology since service discharge, service connection for residuals of a left middle finger fracture injury is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Low Back Disorder

The Veteran contends that she currently has a low back disorder related to her active duty service.  During her May 2011 hearing before the Board, the Veteran testified that she injured her back over time during service by performing activities including carrying rucksacks, walking, hiking, performing drills, running, jumping, and falling down.  She reported that she received treatment for her back injury during service and that she stayed at quarters every time she was down for three or four days.  She also testified that she was given a profile for her back pain.

The Veteran's service treatment records reveal one complaint of back pain during her active duty service.  In December 2004, the Veteran complained of back pain, headache, and sinus pressure.  She reported a two-day history of back pain, noting that she was getting in and out of trucks all day that weekend.  She reported that the pain was worse when sitting, and felt pressure on her lower back muscles.  The diagnosis was back pain.  In a July 2005 post-deployment health assessment, the Veteran noted injuries to her left shoulder, her right foot, her eye, and her left middle finger, but did not report any back problems.

In a July 2007 private medical treatment letter, V.H., M.D. noted that the Veteran was treated for back pain with a diagnosis of degenerative joint disease.

VA treatment records beginning in July 2008 note the Veteran's complaints of and treatment for low back pain.  In July 2008, the Veteran reported that she had ongoing pain in her back.  The diagnosis was low back pain.

A July 2008 private medical treatment record notes the Veteran's complaints of low back pain.  The diagnosis lumbosacral pain "strain/sprain."

Private medical treatment records from May 2007 through October 2009 also reveal complaints of and diagnoses of low back pain.  In July 2008 and August 2008, the Veteran reported low back pain with spasms.  A July 2009 record reflects the Veteran's complaints of chronic low back pain.

Private medical treatment records from R.B., M.D. from August 2008 through October 2009 reveal diagnoses of and treatment for a low back disorder.  

An August 2008 treatment record reflects that the Veteran had a four-week history of low back pain of acute onset following a work-related accident.  A magnetic resonance imaging scan (MRI) of her back showed a mild disc degeneration at L4-L5 with a very small disc bulge at L4-L5 to the right.  There was also a central rupture at L5-S1.  Dr. R.B. stated that it was "reasonable to assume that this disk rupture at L5-S1 is related to this work-related incident."  An October 2008 treatment record notes that the Veteran injured herself at work and that she had an "inconsequential disk bulge at L4-L5 and what look[s] like a rupture centrally at L5-S1."  An epidural steroid injection was administered.  In November 2008, Dr. R.B. reported that an epidural helped her right buttock and right back pain, but not the left side.  Dr. R.B. noted that he would administer a second epidural.  A December 2008 treatment record reflects that the Veteran went back on light duty at work, but that she had a central disc rupture at L5-S1 causing bilateral buttock pain.  Dr. R.B. noted that she would be entitled to an impairment rating projected between 5 and 7 percent.  A February 2009 record notes that the Veteran had bilateral symptoms and then one disc rupture centrally at L5-S1 with a small bulge at L4-L5.  She underwent bilateral epidurals at L5-S1 with modest benefit.  A March 2009 treatment letter reflects that the Veteran reported a worsening of her pain in the low back and down her left leg.  She could barely stand or walk, and walked with a limp.  In April 2009, Dr. R.B. noted that an MRI of her back showed two disc problems at L4-L5 and L5-S1, mostly central to the right.  On examination, there was back discomfort on straight leg raise testing, but the ankle dorsi and plantar flexion were normal.  Extensor hallux longus muscle strength was normal and there was no sensory loss in L5 or S1 dermatome.  A May 2009 treatment record reflects that the Veteran had low back and left leg radicular pain with two disk bulges which were both in a right paracentral position at L4-L5 and L5-S1.  Dr. R.B. noted that two epidurals were performed as well as physical therapy.  Lyrica was also prescribed.  In June 2009, Dr. R.B. noted that the Veteran "would fall under DRE lumbar category II, which places the impairment between 5 and 8%."  Dr. R.B. reported that the Veteran had two-level disc disease with an 8% whole person impairment.  Another June 2009 record reflects that her permanent restrictions would place her on the light level of work, which means that she could frequently sit, frequently stand, and frequently walk.  She could frequently lift 20 pounds, but nothing constantly.  She could push 40 pounds, occasionally, and pull 45 pounds, occasionally.

In October 2008, the Veteran underwent a VA examination.  The Veteran complained of low back pain with its onset during service in 2004.  She reported that her back pain was intermittent with remissions.  She also noted seven days of incapacitating episodes in July 2008.  She complained of stiffness and limited motion.  There was low back midline pain with a deep achy pain radiating into the buttocks.  She reported moderate flare-ups of spinal disease which occurred weekly and lasted for hours.  Physical examination revealed tenderness in the lumbar spin paraspinals.  There was no evidence of spinal ankylosis.  A straight leg raise test was negative.  Range of motion revealed flexion to 40 degrees with pain, extension from 10 to 15 degrees with pain, lateral bending from 20 to 25 degrees with pain on the right and left and right and left side bending from 20 to 25 degrees with pain.  X-rays of the lumbosacral spine revealed degenerative disc disease at L5-S1 without acute osseous abnormality.  The diagnosis was lumbago with mild degenerative disc disease.

VA treatment records from August 2008 through March 2011 reveal complaints of and treatment for low back pain.  An August 2008 MRI of the spine revealed a central disc protrusion at L5-S1 which, although moderate in size, did not appear to compress the S1 nerve roots.  The MRI also showed a shallow central-right paramedian disk protrusion at the L4-L5 level that did not appear to compress the right L5 nerve root.  There was no spinal stenosis and no explanation for left radicular complaints.  A July 2009 treatment record diagnosed "[l]umbar with radiculopathy" with a history which indicated a bulging disk.  In August 2009, the Veteran complained of lumbar radiculopathy.  She noted that it had been going on since 2004 during service, and that it has only gotten worse over the years.  The diagnoses were arthritis, degenerative joint disease, restless legs, and lumbar radiculopathy.  October 2009 x-rays of the lumbar spine revealed no acute fracture or subluxation.  February 2010 x-rays of the lumbar spine showed chronic degenerative changes of the lumbar spine with intervertebral disc space narrowing at L1-L2 and L5-S1.  A March 2010 MRI of the lumbar spine revealed a moderate disc bulge at L4-L5 with a suggestion for a broad-based disc herniation at L5-S1.  In November 2010, the Veteran reported constant pain in her low back.  She "reported no specific antecedent, but indicates that during her military assignments 'there was a lot of heavy lifting, twisting, pulling, climbing in an[d] out of big trucks and driving big trucks' concurrent with the onset of these pains."  The diagnoses were lumbar degenerative disk disease, lumbar radiculitis, and sacroiliitis.

In June 2010, the Veteran underwent a VA spine examination.  The Veteran reported an onset date in 2004.  The Veteran denied a history of fatigue, decreased motion, stiffness, weakness, and spasm.  She noted spine pain in the lumbar area which was constant and throbbing.  She described the pain as mild and constant, and noted that it occurred daily.  She denied incapacitating episodes associated with the lumbar spine pain.  Physical examination revealed normal posture, head position, and symmetry in appearance.  Gait was also normal.  There was no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, cervical spine ankylosis, or thoracolumbar spine ankylosis.  There was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness in the thoracolumbar sacrospinalis.  Thoracolumbar spine range of motion revealed flexion to 90 degrees, extension to 0 degrees, right and left lateral flexion to 30 degrees and right and left lateral rotation to 30 degrees.  There was no objective evidence of pain on active range of motion and there was no objective evidence of pain following repetitive motion.  Also, there were no additional limitations after three repetitions of range of motion.  Sensory examination was normal, and motor examination was also normal.  There was normal muscle tone and no muscle atrophy.  Lasague's sign was not positive.  The diagnosis was moderate disc bulge at L4-L5 with no impairments.  After reviewing the Veteran's claims file, the VA examiner concluded that it was "less likely as not the veteran's current low back condition is service connected by itself or linked to the service connected low back condition of [December] 2004 according to currently accepted medical and or epidemiological knowledge."  The VA examiner explained that the Veteran had a back strain during service which was "self limiting and does not lead to cause disc bulging."

After a thorough review of the evidence of record, the Board concludes that service connection for a low back disability is not warranted.  The evidence of record reflects diagnoses of degenerative joint disease, low back pain, lumbago with mild degenerative disc disease, lumbar radiculopathy, lumbar degenerative disc disease, lumbar radiculitis, sacroiliitis, and moderate disc bulge at L4-L5.  See Degmetich, 104 F.3d at 1333.  Degenerative disc disease of the lumbar spine was not diagnosed within one year of service discharge.  Accordingly, service connection is not warranted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's service treatment records reflect one complaint of low back pain in December 2004 during service.  Thus, there is evidence of a back disability during active duty service.  See Barr, 21 Vet. App. at 307.  During her May 2011 hearing before the Board, the Veteran testified that she received treatment for her back injury during service and that she stayed in quarters every time she was down for three or four days.  She also stated that she was given a profile for her back pain.  Review of the Veteran's service treatment records does not corroborate her statements regarding this inservice treatment.  Nevertheless, as there was a complaint of low back pain in December 2004, the Board concludes that the evidence of record reflects inservice incurrence of a low back disability.

However, the remaining evidence of record does not support a nexus between the Veteran's inservice low back symptoms and her current low back disability.  Importantly, after consideration of the Veteran's entire claims file, her statements, and a physical examination, the June 2010 VA examiner concluded that the Veteran's current low back disorder was "less likely as not" related to her inservice back disorder.  In support of the opinion, the VA examiner provided supporting rationale, noting that the Veteran's inservice back strain was "self limiting" and "does not cause disc bulging."  A November 2010 VA physician noted that the Veteran related her current low back symptoms to active duty service, noting that she reported that "there was a lot of heavy lifting, twisting, pulling, climbing in an[d] out of big trucks and driving big trucks' concurrent with the onset of these pains."  The November 2010 record does not amount to an opinion in favor of the Veteran's claim, as it merely recited the Veteran's reported history without making a nexus finding based on that history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).  Thus, the only probative and competent medical evidence of record addressing the etiology of the Veteran's low back disability is the June 2010 VA examiner's opinion that the Veteran's current low back disorder is not related to her active duty service.

The Board acknowledges the Veteran's belief that her current back disability is related to her symptoms during active duty service.  The Veteran's statements are competent evidence about what the Veteran observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the Veteran's statements that any current low back disorder is related to her inservice back symptoms are not competent evidence of a nexus between any current back disorder and her military service.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Because the Veteran is not a physician, her statements are not competent evidence that any current back disorder is related to active duty service.  See Barr, 21 Vet. App. at 307; see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

Moreover, the evidence does not show, and the Veteran does not contend, that she has had symptoms of a back disorder continuously since service discharge.  The first post-service medical evidence of a back disorder is in July 2007, almost two years after service discharge.  See Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  Accordingly, there is no evidence of continuity of symptomatology of a low back disorder since service discharge.  See Barr, 21 Vet. App. at 307.  In the absence of any competent and probative medical evidence that the Veteran's low back disorder is related to her active duty service, service connection for a low back disorder is not warranted. 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 58. 


ORDER

Service connection for a left middle finger disorder is granted.

Service connection for a low back disorder is denied.


REMAND

I.  Bilateral Eye Disorder

During her May 2011 hearing before the Board, the Veteran testified that she recently had treatment for her bilateral eye disorder by Dr. Bassett.  Review of the Veteran's claims file reflects that the private medical treatment records from Dr. Bassett have not yet been obtained.  As the identified private medical treatment records may be pertinent to the Veteran's claim, the RO should attempt to obtain those records.

In addition, the Board finds that the June 2010 VA examination addressing the etiology of the Veteran's bilateral eye disorder is inadequate.  The June 2010 VA examiner concluded that the Veteran's bilateral lattice degeneration was not related to her active duty service.  However, the VA examiner did not address the etiology of the various other diagnosed eye disorders diagnosed in the record, including episcleritis, conjunctivitis, and early cataracts.  In addition, the VA examiner did not consider the Veteran's statements, including her statements that her eye symptoms have occurred constantly and continuously since service discharge.  Accordingly, the June 2010 VA examination is inadequate.  Barr, 21 Vet. App. at 311 (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Thus, a new VA examination addressing the etiology of the Veteran's bilateral eye disorder is warranted.

II.  Right Foot Disorder

The Veteran was afforded a VA examination in June 2010 addressing the etiology of her right foot disorder.  The VA examiner diagnosed status post right great toe pain, gout, and impaired flexion of the right great toe.  The VA examiner found that the Veteran's gout was related to her active duty service, but also concluded that there is "no current right ankle or right foot condition; therefore any nexus attempt will be nonsensical."  Nevertheless, review of the Veteran's claims file reveals diagnoses of capsulitis in the right first metatarsophalangeal joint, forefoot varus, osteoarthritic changes at the midfoot and in the metatarsophalangeal joint, and plantar fasciitis.  The VA examiner did not address the etiology of these other diagnosed right foot disorders.  In addition, the VA examiner did not consider the Veteran's statements that she has had right foot pain and symptomatology continuously since service discharge.  Accordingly, the June 2010 VA examination is inadequate.  Barr, 21 Vet. App. at 311 (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin, 1 Vet. App. at 175 (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Thus, a new VA examination addressing the etiology of the Veteran's right foot disorder is warranted.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide her an opportunity to identify all VA and non-VA medical providers who have treated her for her bilateral eye disorder.  After obtaining the appropriate authorizations where necessary, the RO must obtain copies of the related medical records that are not already in the claims file, to include all private treatment records from Dr. Bassett.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and her representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that it is ultimately her responsibility to provide the identified information.  The Veteran and her representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate VA examination to ascertain the etiology of her bilateral eye disorder.  The examiner must be provided with, and review, the entire claims file in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records, and a discussion of each, the examiner must state whether any of the Veteran's currently diagnosed bilateral eye disorders, to include lattice degeneration, episcleritis, conjunctivitis, and early cataracts, was incurred in or aggravated by her active duty service.  If the VA examiner does not find lattice degeneration, episcleritis, conjunctivitis, or early cataracts to be present at the time of examination, the VA examiner must explain this finding in light of the other diagnoses of record.  In the opinion provided, the examiner must also address the Veteran's report of constant and continuous bilateral eye symptoms during service and since service discharge.  The RO must remind the VA examiner that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  The RO must contact the Veteran to provide her an opportunity to identify all VA and non-VA medical providers who have treated her for her right foot disorder.  After obtaining the appropriate authorizations where necessary, the RO must obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and her representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that it is ultimately her responsibility to provide the identified information.  The Veteran and her representative must then be given an opportunity to respond.

4.  The Veteran must be afforded an appropriate VA examination to ascertain the etiology of her right foot disorder.  The examiner must be provided with, and review, the entire claims file in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records, and a discussion of each, the examiner must state whether any of the Veteran's currently diagnosed right foot disorders, to include capsulitis in the right first metatarsophalangeal joint, forefoot varus, osteoarthritic changes at the midfoot and in the metatarsophalangeal joint, and plantar fasciitis, was incurred in or aggravated by her active duty service.  If the VA examiner does not find capsulitis in the right first metatarsophalangeal joint, forefoot varus, osteoarthritic changes at the midfoot and in the metatarsophalangeal joint, or plantar fasciitis to be present at the time of examination, the VA examiner must explain this finding in light of the other diagnoses of record.  In the opinion provided, the examiner must also address the Veteran's report of constant and continuous right foot pain and symptomatology during service and since service discharge.  The RO must remind the VA examiner that the Veteran's statements are competent evidence of symptomatology in service or thereafter.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is her responsibility to report for any scheduled VA examination, and to cooperate in the development of her claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report any of the scheduled examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

6.  The VA examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


